Citation Nr: 0110866	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1972.  
His Department of Defense (DD) Form 214 reveals that he 
served in Vietnam from June 1971 to March 1972.

This appeal arises from a February 2000 rating decision of 
the Buffalo, New York, Regional Office (RO) which denied 
entitlement to service connection for Hepatitis C.  The 
veteran appealed this determination.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
the Department of Veterans Affairs (VA) adjudication process.  
In effect, this new legislation eliminates the requirement 
that a claimant must present a well-grounded claim before the 
duty to assist him is invoked.  

According to the statement of the case (SOC) issued in April 
2000, the RO found the claim for service connection for 
Hepatitis C to be not well-grounded under the provisions of 
38 U.S.C.A. § 5107 existing at that time.  As the new law 
could not have been followed by the RO during the pendency of 
this appeal, and as this law is more favorable to the 
appellant than the statute previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Substantial development of the evidence in this case has 
already been conducted by the RO.  This development has 
included obtaining the veteran's service medical records and 
his identified post-service private treatment records.  
However, the veteran has yet to be afforded a VA examination 
to determine the etiology of his current Hepatitis C.  Under 
the new legislation, such an examination must be provided to 
the veteran.  In this regard, the Board notes that private 
medical records dated in 1979, that first diagnosed a liver 
disorder, appear to indicate that a claimed infectious 
mononucleosis during the veteran's military service may be 
related to his hepatitis.  However, this history indicated 
that the veteran had suffered this infection in 1973 while 
serving in Vietnam.  In a private medical record of September 
1992, it was noted that the veteran had returned from his 
Vietnam service in 1979 and was then found to have a liver 
disorder.  Such histories are not corroborated by the service 
medical records nor do they appear plausible based on his 
verified active service dates.  

However, in September 1992, the veteran did report a history 
of sexual contact with prostitutes while serving in Vietnam.  
An outpatient record of December 1971 noted the veteran's 
complaints of urethral discharge and the impression was 
gonorrhea.  In addition, the veteran alleged in his 
substantive appeal of April 2000 that during his military 
service he was inoculated by non-sterile "jet injectors."  
He opined that these injections had exposed him to the 
Hepatitis C virus.  Thus, his VA examination must include an 
opinion on whether the veteran's Hepatitis C is etiologically 
related to any pertinent event in service.

Therefore, in order to ensure that the record is fully 
developed, and to ensure compliance with the more stringent 
requirements of the Veterans Claims Assistance Act of 2000, 
this case is REMANDED to the RO for the following:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the current nature and etiology of his 
current Hepatitis C.  The claims folder 
should be made available to the examiner 
for review and he must state in the 
examination report that the claims folder 
has been completely reviewed in 
connection with the examination.  Based 
on his/her review of the case, the 
examiner is requested to express an 
opinion in answer to the following 
questions:

a.  Is it at least as likely as not 
that Hepatitis C developed during 
service;

b.  Is it at least as likely as not 
that the veteran's Hepatitis C is 
related to sexual activity that he 
engaged in during service, including 
in 1971 when there was a clinical 
impression of gonorrhea;

c.  Is it at least as likely as not 
that the veteran's Hepatitis C is 
related to vaccine inoculations 
which he reports having been 
administered with an injection gun 
("jet injectors") during service?

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO should again 
review the veteran's claim for service 
connection for Hepatitis C.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

No action is required of the veteran until notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




